DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on December 1, 2021 has been entered.
 
Response to Arguments
Applicant's arguments filed December 1, 2021 have been fully considered but they are not persuasive.

With regard to claim 1, Applicant submits that there is no motivation nor technical feasibility in combining Kim with Knudson in the manner presented by the Examiner. Remarks, p. 10.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Claim 1 is rejected over a combination of Knudson et al. (US 6536041), Kim et al. (US 10999636), McKenna, Jr. (US 20040003402), and Kamen et al. (US 2002/0171686).

Knudson also teaches using the user input interface to change display of content within a display (Col. 8, lines 20-38, “Menu screen 62 may be invoked by the user by pressing a guide button on remote control 60 (FIG. 1).”).
Kim teaches the changing displaying of video content within a display in response to voice commands originated at a mobile device communicatively coupled wherein the mobile device hosts an application that interprets voice commands to send requests (Col. 2, line 44 to col. 3, line 10, “a mobile application that is configured to communicate with a media output device may be launched on a mobile device. A user may provide analog sound input (e.g., voice) to the mobile application, and the mobile device may generate digital voice data representative of the analog sound input and transmit the digital data to the media output device over a wireless communication protocol. The media output device may receive the voice data and may transmit the 
Considering the teachings of Knudson and Kim together, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Knudson with Kim such that changing the displaying of the second video content within the second display region which is adjacent to the first display region is in response to voice commands originated at a mobile device communicatively coupled wherein the mobile device hosts an application that interprets voice commands to send requests. The modification would facilitate system navigation for users.
Given the teachings of the references, the examiner submits that a person having ordinary skill in the art could have combined the elements as claimed by known . 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 7-8, and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over a combination of Knudson et al. (US 6536041), Kim et al. (US 10999636), McKenna, Jr. (US 20040003402, hereinafter “McKenna”), and Kamen et al. (US 2002/0171686).

Regarding claim 1, Knudson teaches a method for viewing video content, comprising:
displaying, within a first display region, first video content from a first content source (Col. 7, line 64 to col. 8, line 8, “Multiple television and audio 
receiving a request to display second video content, wherein the second video content comprises only a portion of video content from a second content source (Col. 11, lines 7-43; Col. 13, lines 49-54, “As shown in FIG. 13, controllable ticker 186 may be displayed by the program guide on the user's television screen 188 as an overlay on top of a television program 190 (e.g., the program showing on channel 4).” Col. 13, lines 55-67; Col. 14, line 38 to col. 15, line 13, “The controllable ticker may be displayed as an overlay on top of a television program or other currently existing screen.” Figs. 1, 13, 24, 27a-c);
simultaneously displaying the second video content within a second display region adjacent to the first display region (Col. 11, lines 7-43; Col. 13, lines 49-54, “As shown in FIG. 13, controllable ticker 186 may be displayed by the program guide on the user's television screen 188 as an overlay on top of a television program 190 (e.g., the program showing on channel 4).” Col. 13, lines 55-67; Col. 14, line 38 to col. 15, line 13, “The controllable ticker may be displayed as an overlay on top of a television program or other currently existing screen.” Figs. 1, 13, 24, 27a-c); and

a request for enabling the displaying of the second video content (Col. 14, lines 38-44, “At step 200, the program guide provides the user with an opportunity to invoke the controllable ticker. After the user presses a remote control play key or other suitable button (e.g., to make an on-screen menu selection), the program guide displays the controllable ticker at step 202.” Col. 15, lines 30-33; Figs. 14a-14b) and
another request to no longer enabling the displaying of the second video content (Col. 15, line 54 to col. 16, line 5, “The program guide may allow the user to cancel the display of the controllable ticker using any suitable technique. For example, the program guide may provide an opportunity for the user to cancel the display of the controllable ticker whenever the user presses the play key or an exit key as shown at step 208 of FIG. 15.” Fig. 15), and
a further request to select content displayed from a group of preferred tickers comprising a news ticker, a stock ticker, and a sports score ticker (Col. 13, lines 55-67, “Controllable ticker 186 may contain a selectable category 192 such as major league baseball, National Football League (NFL) football, National Hockey League (NHL) hockey, news, or any other suitable user-defined or predefined category.” Col. 14, lines 1-13, “Each category 192 has a number of associated items of status information. For example, in the controllable ticker 186 shown in the top screen 188 of FIG. 13, the program guide has displayed status 
wherein the group of the preferred tickers is previously selected by a manual operation using a remote control device via a user interface in a program-discovery procedure (Col. 7, lines 48-63; Col. 16, lines 18-41, “The user may set up certain preferences for the program guide to use when displaying the controllable ticker. For example, the program guide may provide a screen such as select preferences screen 214 of FIG. 16. Using an interface such as select preferences screen 214, the program guide may provide the user with an opportunity to select one or more general categories such as general category 216 as favorites. The program guide may also provide the user with an opportunity to select various favorite options that depend upon the selection of the favorite general categories. In the example of FIG. 16, the favorite general category selected by the user is sports.” Col. 16, lines 42-54, “Once the user's preferences have been selected by the user, the program guide may use the selected preferences in displaying the controllable ticker. This may be accomplished using a number of suitable techniques. For example, the program guide may only display categories in the controllable ticker that are one of the user's selected favorite categories.”).

Kim teaches the changing displaying of video content within a display in response to voice commands originated at a mobile device communicatively coupled wherein the mobile device hosts an application that interprets voice commands to send requests (Col. 2, line 44 to col. 3, line 10, “a mobile application that is configured to communicate with a media output device may be launched on a mobile device. A user may provide analog sound input (e.g., voice) to the mobile application, and the mobile device may generate digital voice data representative of the analog sound input and transmit the digital data to the media output device over a wireless communication protocol. The media output device may receive the voice data and may transmit the voice data to a first group of one or more remote servers which may, in turn, process the data to determine a meaning of the sound input and to identify candidate search options based thereon, which may include a set of candidate search strings. The media output device may receive the identified candidate search options or search strings from the first group of remote server(s) and may present information associated with the 
In view of Kim’s teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Knudson such that changing the displaying of the second video content within the second display region which is adjacent to the first display region is in response to voice commands originated at a mobile device communicatively coupled wherein the mobile device hosts an application that interprets voice commands to send requests. The modification would facilitate system navigation for users.
The combination teaches the limitations specified above; however, the combination does not expressly teach that the user interface is a check-box user interface. The combination also does not expressly teach that a preferred ticker is displayed by accessing a data structure for retrieving stored information that includes a channel identifier and geometric information for defining a ticker display region for displaying the preferred ticker.
McKenna teaches a user interface comprising check boxes ([0057]-[0058], Figs. 4, 6-7). McKenna also teaches a preferred ticker is displayed by accessing a data 
In view of McKenna’s teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination such that the user interface is a check-box user interface. The modification would serve to facilitate user preference selection. In view of McKenna’s teaching, it would also have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination such that a preferred ticker is displayed by accessing a data structure for retrieving stored information that includes a channel identifier. The modification would allow a combined system to further tailor ticker content according to user preferences, thereby improving the user experience.
The combination teaches the limitations specified above; however, the combination does not expressly teach that that the stored information includes geometric information for defining a ticker display region for displaying the preferred ticker.
Kamen teaches stored information including geometric information for defining a graphical display region for displaying a graphical object ([0041], “The selected listings, as an example only, include three columns, the first of which identifies the various television stations (110, 120, etc.),….” [0058], “A computer model describing the object 
In view of Kamen’s teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination such that the stored information includes geometric information for defining a ticker display region for displaying the preferred ticker. The modification would serve to facilitate the rendering process for preferred tickers.

Regarding claim 2, the combination further teaches changing the displaying of the second video content by using the remote control device, and by using voice commands via the mobile device to select content displayed from the group of preferred tickers (Knudson: Col. 7, lines 48-63; Col. 16, lines 18-41, “The user may set up certain preferences for the program guide to use when displaying the controllable ticker. For example, the program guide may provide a screen such as select preferences screen 214 of FIG. 16. Using an interface such as select preferences screen 214, the program guide may provide the user with an opportunity to select one or more general categories such as general category 216 as favorites. Col. 16, lines 42-54. Kim: Col. 2, line 44 to col. 3, line 10; Col. 4, lines 61-64, “The first mobile device 200 may be any mobile device configured to receive user input, including, but not limited to, smartphones, 

Regarding claim 7, Knudson teaches a media device comprising:
a processor (Col. 7, lines 1-8; Fig. 1);
a memory storing a set of machine-readable software instructions wherein the processor is programmed by the set of the machine-readable software (Col. 7, lines 1-8; Fig. 1) instructions to:
display, within a first display region, first video content from a first content source (Col. 7, line 64 to col. 8, line 8, “Multiple television and audio channels (analog, digital, or both analog and digital) may be provided to user television equipment 48 via communications paths 50.” Col. 11, lines 7-43; Col. 13, lines 49-54, “As shown in FIG. 13, controllable ticker 186 may be displayed by the program guide on the user's television screen 188 as an overlay on top of a television program 190 (e.g., the program showing on channel 4).” Figs. 2-3, 5-7, 13, 27a-c);
receive a request to display second video content, wherein the second video content comprises only a portion of video content from a second content source (Col. 11, lines 7-43; Col. 13, lines 49-54, “As shown in FIG. 13, controllable ticker 186 may be displayed by the program guide on the user's television screen 188 as an overlay on top of a television program 190 (e.g., the program showing on channel 4).” Col. 13, 
simultaneously display the second video content within a second display region adjacent to the first display region (Col. 11, lines 7-43; Col. 13, lines 49-54, “As shown in FIG. 13, controllable ticker 186 may be displayed by the program guide on the user's television screen 188 as an overlay on top of a television program 190 (e.g., the program showing on channel 4).” Col. 13, lines 55-67; Col. 14, line 38 to col. 15, line 13, “The controllable ticker may be displayed as an overlay on top of a television program or other currently existing screen.” Figs. 1, 13, 24, 27a-c); and
change the display of the second video content within the second display region which is adjacent to the first display region in response to
a request for enabling the displaying of the second video content (Col. 14, lines 38-44, “At step 200, the program guide provides the user with an opportunity to invoke the controllable ticker. After the user presses a remote control play key or other suitable button (e.g., to make an on-screen menu selection), the program guide displays the controllable ticker at step 202.” Col. 15, lines 30-33; Figs. 14a-14b) and
another request to no longer enabling the displaying of the second video content (Col. 15, line 54 to col. 16, line 5, “The program guide may allow the user to cancel the display of the 
 for a request for selecting content displayed from a group of preferred tickers comprising a news ticker, a stock ticker, and a sports score ticker (Col. 13, lines 55-67, “Controllable ticker 186 may contain a selectable category 192 such as major league baseball, National Football League (NFL) football, National Hockey League (NHL) hockey, news, or any other suitable user-defined or predefined category.” Col. 14, lines 1-13, “Each category 192 has a number of associated items of status information. For example, in the controllable ticker 186 shown in the top screen 188 of FIG. 13, the program guide has displayed status information item 196 (the game title, current score, and current inning, of the Phillies at Pirates game). … Status information items for other types of categories contain other suitable types of real-time data. For example, status information items associated with the category news may be ‘stocks,’ ‘bonds,’ ‘world,’ ‘national,’ or ‘weather.’” Col. 15, lines 43-5; Figs. 13, 16)
wherein the group of the preferred tickers is previously selected by a manual operation via a remote control device through a user interface in 
Knudson does not expressly teach changing the display of the second video content within the second display region which is adjacent to the first display region in response to voice commands originated at a smartphone wherein an application hosted by the smartphone is communicatively coupled and interprets voice commands to send requests. Knudson also does not expressly teach that the user interface is a check-box user interface. Knudson also does not expressly teach that a preferred ticker is displayed by accessing a data structure for retrieving stored information that includes a 
Kim teaches changing display of video content within a display in response to voice commands originated at a smartphone wherein an application hosted by the smartphone is communicatively coupled and interprets voice commands to send requests (Col. 2, line 44 to col. 3, line 10, “a mobile application that is configured to communicate with a media output device may be launched on a mobile device. A user may provide analog sound input (e.g., voice) to the mobile application, and the mobile device may generate digital voice data representative of the analog sound input and transmit the digital data to the media output device over a wireless communication protocol. The media output device may receive the voice data and may transmit the voice data to a first group of one or more remote servers which may, in turn, process the data to determine a meaning of the sound input and to identify candidate search options based thereon, which may include a set of candidate search strings. The media output device may receive the identified candidate search options or search strings from the first group of remote server(s) and may present information associated with the candidate search options to the user on either or both the mobile device and the viewing device. The user may select one of the presented search options, and the media output device may receive an indication of the selection of one of the set of candidate search strings or search options.” Col. 4, lines 61-64, “The first mobile device 200 may be any mobile device configured to receive user input, including, but not limited to, smartphones, tablets, remote controls, laptop computers, or the like.” Col. 8, lines 20-
In view of Kim’s teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Knudson to include changing the display of the second video content within the second display region which is adjacent to the first display region in response to voice commands originated at a smartphone wherein an application hosted by the smartphone is communicatively coupled and interprets voice commands to send requests. The modification would facilitate system navigation for users.
The combination teaches the limitations specified above; however, the combination does not expressly teach that the user interface is a check-box user interface. The combination also does not expressly teach that a preferred ticker is displayed by accessing a data structure for retrieving stored information that includes a channel identifier and geometric information for defining a ticker display region for displaying the preferred ticker.
McKenna teaches a user interface comprising check boxes ([0057]-[0058], Figs. 4, 6-7). McKenna also teaches a preferred ticker is displayed by accessing a data structure for retrieving stored information that includes a channel identifier ([0064], “The viewer may specify that for certain channels, only certain tickers are to be invokes. Thus, if the viewer is watching a cooking channel, the viewer may not wish to view sports information at that time, and may therefore specify in the profile 600 that the default ticker to invoke while viewing the cooking channel is the house wares shopping ticker (rather than the baseball ticker).”

The combination teaches the limitations specified above; however, the combination does not expressly teach that that the stored information includes geometric information for defining a ticker display region for displaying the preferred ticker.
Kamen teaches stored information including geometric information for defining a graphical display region for displaying a graphical object ([0041], “The selected listings, as an example only, include three columns, the first of which identifies the various television stations (110, 120, etc.),….” [0058], “A computer model describing the object depicted by image 120 is received from a source such as the broadcaster or some other source and stored in one or more memory devices within the STB. The computer model is typically in terms of a) a set of geometric surfaces; and b) pixel data that is to be applied, or ‘bound’ to those surfaces. The geometric surfaces can be defined in terms of a set of polygons, e.g. triangles. Each polygon is defined in terms of the x, y, z coordinates of its vertices.” Fig. 2).


Regarding claim 8, the combination further teaches further comprising:
the processor programmed to:
change the display of the second video content by using either the remote control device, or the smartphone based on voice commands to select content displayed from the group of preferred tickers (Knudson: Col. 7, lines 48-63; Col. 16, lines 18-41, “The user may set up certain preferences for the program guide to use when displaying the controllable ticker. For example, the program guide may provide a screen such as select preferences screen 214 of FIG. 16. Using an interface such as select preferences screen 214, the program guide may provide the user with an opportunity to select one or more general categories such as general category 216 as favorites. Col. 16, lines 42-54. Kim: Col. 2, line 44 to col. 3, line 10; Col. 4, lines 61-64, “The first mobile device 200 may be any mobile device configured to receive user input, including, but not limited to, smartphones, tablets, remote controls, laptop computers, or the like.” Col. 8, lines 20-35, “The first and second mobile devices 200, 300 

Regarding claim 14, Knudson teaches a method performed utilizing a media device deployed with a memory with a display processor, and coupled to a display device (Col. 7, lines 1-8; Fig. 1). The rejection of claim 1 is similarly applied to the remaining limitations of claim 14.

Regarding claim 15, the combination further teaches changing, on the display device, the displaying of the second video content by using the remote control device to select content displayed from a group comprising a news ticker, a stock ticker, and a sports score ticker (Knudson: Col. 13, lines 55-67, “Controllable ticker 186 may contain a selectable category 192 such as major league baseball, National Football League (NFL) football, National Hockey League (NHL) hockey, news, or any other suitable user-defined or predefined category.” Col. 14, lines 1-13, “Each category 192 has a number of associated items of status information. For example, in the controllable ticker 186 shown in the top screen 188 of FIG. 13, the program guide has displayed status information item 196 (the game title, current score, and current inning, of the Phillies at Pirates game). … Status information items for other types of categories contain other suitable types of real-time data. For example, status information items associated with the category news may be ‘stocks,’ ‘bonds,’ ‘world,’ ‘national,’ or ‘weather.’” Col. 15, lines 43-5; Figs. 13, 16).

Claims 3, 9, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Knudson, Kim, McKenna, Kamen, and Meister et al. (US 2010/0007791).

Regarding claims 3, 9, and 16 Knudson teaches the limitations specified above; however, the combination does not expressly teach that the second video content comprises less than 10% of video content received from the second content source.
Meister teaches that ticker content comprises a percentage of video content ([0006], “It is not unusual for news, business, and sports broadcasters today to dedicate some percentage of display ‘real estate’ to push additional content (e.g., scores from other games, regional weather forecasts, etc.) via a virtual ‘ticker tape’.”).
In view of Meister’s teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination such that the second video content comprises less than 10% of video content received from the second content source. The modification would serve to ensure that a majority of video content (e.g., at least 90%) is non-ticker video content. The modification would ensure that content presented to users is of a reasonable viewing size. Moreover, a person of ordinary skill, having good reason to pursue known options within his or her technical grasp, could have designed a system such that the second video content may comprise less than 10% of the video content received from the second content source with a reasonable expectation of success.

Claims 4-6, 10-12, and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over a combination of Knudson, Kim, McKenna, Kamen, Meister, and Choi et al. (US 2017/0026700).

Regarding claim 4, the combination further teaches configuring a module, to communicate with the remote control device and the mobile device (Knudson: Col. 7, lines 48-63, “Each set-top box 52, videocassette recorder 54, and television 58 may be controlled by one or more remote controls 60 or any other suitable user input interface such as a wireless keyboard, mouse, trackball, dedicated set of keys, etc.” Kim: Col. 4, lines 61-64, “The first mobile device 200 may be any mobile device configured to receive user input, including, but not limited to, smartphones, tablets, remote controls, laptop computers, or the like.”). However, the combination does not expressly teach the module is capable of receiving and interpreting voice commands originating from the remote control device for controlling the display of the second video content.
Choi teaches communicating with a remote control device capable of receiving and interpreting voice commands originating from the remote control device for controlling a display of video content ([0039], “A user may control (for example, by performing any one or more of power on/off, booting, channel change, volume control, or content reproduction operations) the display apparatus 100 by using a selection of a key (including a button) on the remote controller 200 and by providing a user input (for example, any one or more or voice recognition through a touchpad, microphone, motion recognition through a sensor).”).


Regarding claim 10, the combination further teaches the processor programmed to: communicate with the smartphone to receive and interpret voice commands that originate from the smartphone to control the display of the second video content (Kim: Col. 2, line 44 to col. 3, line 10; Col. 4, lines 61-64; Col. 8, lines 20-35).
However, the combination does not expressly teach communicating with the remote control device to receive and interpret voice commands that originate from the remote control device to control the display of the second video content.
Choi teaches communicating with a remote control device to receive and interpret voice commands that originate from the remote control device to control display of video content ([0039], “A user may control (for example, by performing any one or more of power on/off, booting, channel change, volume control, or content reproduction operations) the display apparatus 100 by using a selection of a key (including a button) on the remote controller 200 and by providing a user input (for example, any one or more or voice recognition through a touchpad, microphone, motion recognition through a sensor).”).


Regarding claim 12, the combination further teaches the processor programmed to:
enable the second display region
to occlude a portion of the first video content (Knudson: Col. 13, lines 49-54, “As shown in FIG. 13, controllable ticker 186 may be displayed by the program guide on the user's television screen 188 as an overlay on top of a television program 190 (e.g., the program showing on channel 4).” Col. 14, line 38 to col. 15, line 13, “The controllable ticker may be displayed as an overlay on top of a television program or other currently existing screen.” Figs. 1, 13, 24, 27a-c) and
to horizontally and vertically scale the first video content in a manner that allows for the first video content displayed almost completely (Knudson: Col. 14, line 38 to col. 15, line 14, “Other suitable arrangements are shown in FIGS. 27a, 27b, and 27c. As shown in FIG. 27a, the controllable ticker may be displayed on a portion of the user's television screen while a reduced-size version of the video for the current channel is 

Regarding claim 17, the combination teaches the limitations specified above; however, the combination does not expressly teach further teaches configuring a module to communicate with the remote control device capable of receiving and interpreting voice commands originating from the remote control device for controlling the display of the second video content.
Choi teaches communicating with a remote control device capable of receiving and interpreting voice commands originating from the remote control device for controlling a display of video content ([0039], “A user may control (for example, by performing any one or more of power on/off, booting, channel change, volume control, or content reproduction operations) the display apparatus 100 by using a selection of a key (including a button) on the remote controller 200 and by providing a user input (for example, any one or more or voice recognition through a touchpad, microphone, motion recognition through a sensor).”).
In view of Choi’s teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination to include configuring a module to communicate with the remote control device capable of receiving and interpreting voice commands originating from the remote control device for controlling the display of the second video content. The modification would serve to facilitate navigation and operation of client devices for users.

Regarding claims 5, 11, and 18, the combination further teaches wherein the first video content is scaled to fit within the first display region and wherein the second display region is displayed below the first display region (Knudson: Col. 14, line 38 to col. 15, line 13, “As shown in FIG. 27a, the controllable ticker may be displayed on a portion of the user's television screen while a reduced-size version of the video for the current channel is simultaneously displayed with appropriate masked regions.”).

Regarding claims 6 and 19, the combination further teaches occluding, by the second display region, a portion of the first video content which is horizontally and vertically scaled so that the first video content is almost completely displayed (Knudson: Col. 13, lines 49-54, “As shown in FIG. 13, controllable ticker 186 may be displayed by the program guide on the user's television screen 188 as an overlay on top of a television program 190 (e.g., the program showing on channel 4).” Col. 14, line 38 to col. 15, line 13, “The controllable ticker may be displayed as an overlay on top of a television program or other currently existing screen.” Figs. 1, 13, 24, 27a-c).

Regarding claims 13 and 20, the combination teaches the limitations specified above; however, the combination, as presently combined, does not expressly teach the processor programmed to:
in a default configuration, enable all available content tickers that comprise the second display region selected; and

McKenna teaches:
in a default configuration, enable available content tickers that comprise a display region selected ([0064], “It is appreciated that the viewer may specify other conditions in the profile 600 as to the manner of presentation of the various tickers. For example, the viewer may specify that the fishing ticker be the default ticker whenever ticker invocation occurs. The viewer may specify that for certain channels, only certain tickers are to be invokes. Thus, if the viewer is watching a cooking channel, the viewer may not wish to view sports information at that time, and may therefore specify in the profile 600 that the default ticker to invoke while viewing the cooking channel is the house wares shopping ticker (rather than the baseball ticker).”); and
scroll, through enabled available content tickers in the display region in a manner that allows for video content displayed almost completely ([0025], “In one embodiment, the ticker can comprise text and graphics that are scrolled or otherwise presented in a region of the display screen, along with a television image (such as an image from a live broadcast or from a recorded program).” [0075], “The ticker 806 is shown scrolling across the bottom of the display screen 802 in a manner that it can display information relevant to this viewer interest. The ticker 806 can be in a screen interface that overlays the television program 804, or the television program 804 may be scaled appropriately on the display 
In view of McKenna’s teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination such that the processor is programmed to: in a default configuration, enable all available content tickers that comprise the second display region selected; and scroll, through all enabled available content tickers in the second display region in a manner that allows for the first video content displayed almost completely. The modification would allow users to personalize content according to their interests. The modification would thereby improve the overall user experience.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: DaCosta (US 2008/0103780) teaches a system using speech recognition for video search and navigation ([0004]). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R TELAN whose telephone number is (571)270-5940. The examiner can normally be reached 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL R TELAN/          Primary Examiner, Art Unit 2426